Citation Nr: 0113448	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which determined that new and material evidence 
had been presented to reopen the claim for service connection 
for a low back disability, but denied the claim on the 
merits.  

As a preliminary matter, the Board notes that, although the 
RO reopened the claim, the question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


FINDINGS OF FACT

1.  In a July 1987 decision, the RO denied entitlement to 
service connection for low back pain; although the veteran 
was provided notice of the denial and of his procedural and 
appellate rights later in that same month, he did not file a 
notice of disagreement within the subsequent one-year period.

2.  New evidence submitted since the RO's July 1987 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's low back strain is likely the result of 
injury that occurred coincident with active military service.


CONCLUSIONS OF LAW

1.  The RO's July 1987 decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's July 1987 decision; thus, the claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991& Supp. 2000); 38 C.F.R. §  
3.156 (2000).

3.  With resolution of all reasonable doubt in the veteran's 
favor, chronic low back strain was incurred during active 
military service.  38 U.S.C.A. § 1131 (West 1991& Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a low back disability as a 
result of a back injury while in military service.  However, 
the Board notes that the current claim of service connection 
for a back disability is not the first such claim.  In July 
1987, the RO denied a claim of service connection for low 
back pain on the basis that the claimed disability was not 
found on VA examination.  The veteran was provided notice of 
the denial and of his procedural and appellate rights later 
in that same month; however, he did not file a notice of 
disagreement within the subsequent one-year period.  Hence, 
that decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

As a result of the previous denial, the veteran's current 
claim for service connection may now be considered only if 
new and material evidence has been submitted since the time 
of the last final decision.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000) (Emphasis added).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the July 
1987 denial.  The evidence received in connection with the 
veteran's attempt to reopen includes medical records that 
show, for the first time, post-service complaints and/or 
treatment for low back pain, as well as x-ray evidence of 
degenerative changes, starting in March 1987.  See VA 
treatment record dated in March 1987; and March 1987 
lumbosacral x-rays ("[m]inimal marginal changes involving 
lumbar IV spaces").  Subsequent treatment records show 
continued complaints and/or treatment for low back pain 
variously diagnosed as chronic low back pain, chronic low 
back strain, and degenerative involvement at the lumbosacral 
junction.  See July 1989 lumbosacral x-rays ("possible slight 
narrowing" of the disc space at L5-S1) and February 2000 
lumbosacral x-rays (severe degenerative disc disease and 
degenerative involvement at the lumbosacral junction); VA 
treatment records dated in July 1989 and June 1993; private 
treatment records from DeMarco Chiropractic, P.A., dated in 
June 1993, July 1994, October 1994, November 1994, August 
1996, May 1998 to August 1998, and December 1998; July 1999 
letter from Michael J. Liberti, D.C., D.A.B.C.N.; and VA 
examination report dated in February 2000 and the March 2000 
addendum.  

Consequently, the Board finds that, because the record at the 
time of the July 1987 decision did not contain post-service 
complaints or treatment for a low back disability, and 
additional records have been received demonstrating such 
complaints and treatment, the newly received medical evidence 
is new and material as defined by regulation.  See 38 C.F.R. 
§ 3.156(a).  In other words, the newly received evidence 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  Moreover,, as the 
evidence demonstrates post-service complaints and treatment 
for low back pain that were not previously shown, this newly 
received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  Id.  The Board concludes that the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for a low back disability, and the 
claim is hereby reopened.  Hence, the claim for service 
connection must be considered on the merits.

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in the line of 
duty during active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).   If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b) (2000).  When disease is shown 
as chronic in service, or within a presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for a low back 
strain is warranted.  Available service medical records 
include a partial copy of the veteran's October 1986 
separation examination in which the veteran complained of 
recurrent back pain.  In addition, the Board notes that the 
RO's July 1987 decision also cited to July 1982 and May 1985 
service medical records that showed the veteran's complaints, 
diagnoses, and/or treatment for low back pain which service 
medical records are no longer in the claims file. 

The Board notes that the record on appeal shows that, 
following the July 1987 decision, the RO lost and thereafter 
attempted reconstruct the veteran's claim's file.  Tellingly, 
where, as here, "service medical records are presumed 
destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened benefit-of-the-doubt standard, but 
rather a heightened duty of the Board to consider the 
applicability of that standard, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  Id.  Thus, 
the case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).)

As reported above, VA treatment records starting in March 
1987, just two months' after the veteran's separation from 
military service, show complaints and/or treatment for low 
back pain as well as x-ray evidence of degenerative changes.  
See VA treatment records dated in March 1987, July 1989, and 
June 1993; March 1987 lumbosacral x-ray ("[m]inimal marginal 
changes involving lumbar IV spaces"), July 1989 lumbosacral 
x-rays ("possible slight narrowing" of the disc space at L5-
S1), and February 2000 lumbosacral x-ray (severe degenerative 
disc disease and degenerative involvement at the lumbosacral 
junction); private treatment records from DeMarco 
Chiropractic, P.A., dated in June 1993, July 1994, October 
1994, November 1994, August 1996, May 1998 to August 1998, 
and December 1998; July 1999 letter from Dr. Liberti; and VA 
examination report dated in February 2000 and the March 2000 
addendum.  The diagnoses included chronic low back pain, 
chronic low back strain, and degenerative involvement at the 
lumbosacral junction.  Id.

Next, the Board notes that the February 2000 VA examiner 
diagnosed chronic low back strain with acute episodic low 
back strain and opined that he "could not relate [the 
veteran's] recurrent problems [with his back] as directly 
related to the lifting incident in 1983."  In the March 2000 
addendum, that examiner clarified the above opinion when he 
stated that the veteran's in-service injury was a soft tissue 
type strain involving musculature and not bone or joint 
involvement and therefore it was highly unlikely that the 
lifting injury would produce the degenerative changes 
currently seen on x-ray.

However, a number of the post-service treatment records show 
the veteran's claims that he injured his back while in 
military service (i.e., lifting a cooler that was miss-
labeled as weighing ten ponds) and had had continuing 
problems since that time.  See VA treatment records dated in 
July 1989 and June 1993.  Moreover, Dr. Liberti, a 
chiropractic neurologist, appears to relate the veteran's 
current low back problems to the veteran's claimed in-service 
injury.  Specifically, Dr. Liberti reported that he had 
treated the veteran for approximately one year because of low 
back pain.  He then stated that,

[r]eview of available records indicates 
that the [veteran's] first episode of 
lower back pain occurred while he was in 
military service in 1982.  At that time, 
he bent forward to lift a cooler and 
related that he could not straighten up.  
He was treated intermittently for this 
problem while remaining in the military, 
including periods of total rest.  In 
1986, when he was discharged from the 
miliary, his discharge exam noted a 
problem of' reoccurring lower back pain.  
He then had ongoing lower back pain for 
many years and was seen at the Togus 
Military Hospital in Maine on a number of 
occasions as well as having sought both 
osteopathic and chiropractic care on a 
regular basis since that time.  The 
[veteran's] condition is chronic in 
nature and I do not expect it to improve 
beyond its current state.

The Board observes that the veteran is competent to provide 
testimony regarding specific symptoms he experienced and the 
duration thereof during and since his military service, such 
as his problems with low back pain.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Board finds that the 
veteran's assertions in this regard, supported, in part, by 
the report at separation reflecting contemporaneous 
complaints of recurrent back pain, provides credible evidence 
of continuity of low back pain symptoms.  Moreover, medical 
evidence of record shows a current diagnosis of chronic low 
back strain, and the opinion of Dr. Liberti, cited to above, 
provides medical evidence that at least suggests a nexus 
between the veteran's continuing low back symptoms and the 
current disability.  The Board also notes that the record on 
appeal is devoid of any medical opinion to directly 
contradict Dr. Liberti's statement.  In this regard, the 
Board points out that while the March 2000 VA examiner 
initially appeared to rule out a relationship between the 
veteran's in-service injury and his chronic lumbar strain, as 
clarified in his subsequent addendum, his comments ruling out 
a nexus to service were actually limited to degenerative 
changes of the veteran's lumbar spine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified 38 U.S.C. § 5107(b)).  
Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that the evidence supports a grant of service 
connection for a low back strain.  Colette v. Brown, 82 F.2d 
389 (Fed. Cir. 1996); Hensley v. Brown, 5 Vet. App. 155 
(1993); 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).





ORDER

The claim for service connection for a low back disability is 
reopened, and service connection for chronic low back strain 
is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

